DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Election/Restrictions
Applicant’s election without traverse of Species I and Material Species I in the reply filed on November 12, 2021 is acknowledged.
Claims 4, 6-9, 14 and 16-19 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on November 12, 2021.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the cellular glass material is contained in bags as recited in claim 11. must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 2 and 12 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 4 of U.S. Patent No. . Although the claims at issue are not identical, they are not patentably distinct from each other because both inventions have the features of an oil storage vessel comprising an oil including an upper surface; and a floating roof that includes a cellular glass material. ‘867 discloses placing the cellular glass material beneath the floating roof and not above the floating roof as recited in the claimed invention. However, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to place the cellular glass material above the floating roof in order to provide a floating roof.  It has been held that rearranging parts of an invention involves only routine skill in the art. In re Japikse, 86 USPQ 70.
Application Claims
U.S. Patent No. 10,561,867 
1, 2 and 12
1 and 4


Claims 1, 2, 5, 11, 12 and 15 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 4 and 15 of U.S. Patent No. 9,827,454 (‘454). Although the claims at issue are not identical, they are not patentably distinct from each other because both inventions have the features of an oil storage vessel comprising an oil including an upper surface; and a floating roof that includes a cellular glass block and placing the cellular glass block on top of the floating roof. 
Application Claims
U.S. Patent No. 9,827,454
1, 2, 5, 12 and 15
1 and 4
11
15


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claims 1-3, 5, 10, 12, 13, 15 and 20 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Plummer (US 2,437,125).
With respect to claim 1, Plummer discloses a storage vessel (10. Figs. 1-7) comprising: 
an oil (Col. 1, line 2) contained in the storage vessel, the oil including an upper surface (not shown); and 
a floating roof (13) that includes a cellular glass material (25. sealing blocks of foam glass) situated above the upper surface of the oil; 
wherein the floating roof is capable of being lowered (when the roof collapsed or folded) so that the cellular glass material meets the upper surface of the oil.

With respect to claim 3, Plummer discloses wherein the floating roof further includes an upper side (of face 28) and the cellular glass material is located on the upper side of the floating roof (Fig. 3).
With respect to claim 5, Plummer discloses wherein the cellular glass material is in block form (Fig. 3 and Col. 1, lines 34-43).
With respect to claim 10, Plummer discloses wherein the floating roof includes two layers of the cellular glass material (overlapping engagement. Figs. 7 and 8).
With respect to claim 12, Plummer discloses an oil tank (10. Figs. 1-7 and Col. 1, line 2) comprising: a tank wall (12); an oil contained by the tank wall, the oil including an upper surface (not shown); and a floating roof (13) that includes a cellular glass material (25. sealing blocks of foam glass) situated above the upper surface of the oil; wherein the floating roof is capable of (when the roof collapsed or folded) being lowered so that the cellular glass material meets the upper surface of the oil.
With respect to claim 13, Plummer discloses wherein the floating roof further includes an upper side (of face 28) and the cellular glass material is located on the upper side of the floating roof (Fig. 3).
With respect to claim 15, Plummer discloses wherein the cellular glass material is in block form (Fig. 3 and Col. 1, lines 34-43).
.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 11 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Plummer in view of Fino (US 2,873,042).

However, Fino teaches a method of controlling an oil fire (intended result of the method) in an oil-containing vessel (10) containing oil having a surface, the method comprising: placing cellular glass (buoyant material 42) beneath a floating roof (mostly 18 and 28) inside the oil-containing vessel prior to ignition event causing the oil fire (Fig. 1); floating the cellular glass material on the surface of the oil (the buoyant material inherently will float on top of the oil) contained in the oil-containing vessel thus placing the oil fire under control (when there is a fire in the vessel, the buoyant material is inherently added by floating on top of said fire and thus placing the oil fire under control). Fino further teaches the method further comprising placing said cellular glass as aggregate (together) in one or more containment bags (spaces defined by 35 and 25 as shown in Figs. 4 and 5) which contain the cellular glass until (when) the cellular glass is released (capable of being release) by the oil fire.
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of placing said cellular glass as aggregate in one or more containment bags, as taught by Fino, to replace Plummer’s blockes, in order to provide another method of securing the cellular glass (Figs. 4 and 5). A change in form or shape (from cellular glass blocks to cellular glass aggregate in bags) is generally recognized as being within the level of ordinary skill in the art, absent any showing of unexpected results.  In re Dailey et al., 149 USPQ 47.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  The following patents are cited to show the art with respect to a fuel containment system: Todd et al., Morgan and Alhamad.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHEE-CHONG LEE whose telephone number is (571)270-1916.  The examiner can normally be reached on Monday-Friday 8am -5pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arthur O. Hall can be reached on (571)270-1814.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CHEE-CHONG LEE/Primary Examiner, Art Unit 3752                                                                                                                                                                                                        November 23, 2021